          Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


DONALD J. TRUMP FOR PRESIDENT,
INC.
     Plaintiff,                                    Civil Action File
v.                                                 No. 1:20-cv-01045-MLB

CNN BROADCASTING, INC., ET AL.

         Defendants.


           CNN’S REPLY IN SUPPORT OF THE MOTION TO DISMISS

I.       INTRODUCTION

         The Campaign’s response confirms the primary intent of this lawsuit is to

chill criticism of the President by upending settled law protecting free speech.

The Campaign’s attempt to muzzle political commentary about the President’s

re-election campaign is extraordinary. In enacting the First Amendment, this

country long ago did away with “the obsolete doctrine that the governed must

not criticize their governors.” 1 Yet this Complaint (and the Campaign’s other

lawsuits) seeks to resurrect that rejected doctrine, contravening laws and




1   New York Times Co. v. Sullivan, 376 U.S. 254, 272 (1964) (cit. omitted).


                                             1
        Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 2 of 17




principles long followed in this Nation for ensuring free speech and a working

democracy.2

      The Campaign cannot avoid that under the well-settled law of every state,

the Statement in the Op-Ed is core political speech and protected opinion. The

Campaign’s attempt to re-write the Op-Ed is entitled to no deference from the

Court. The Op-Ed speaks for itself.3 As commentary critical of the President’s

re-election campaign, the Op-Ed falls well within the considerable “breathing

space” afforded political speech by New York Times v. Sullivan and the First

Amendment. It is not provably false, as it is based on disclosed facts and thus

easily understood as subjective opinion by any reasonable reader. And, the

Campaign also cannot plausibly plead CNN acted with actual malice in

publishing the Op-Ed.


2 The Campaign’s argument also contradicts free speech principles invoked by
the Campaign when convenient. E.g., Jacobus v. Trump, 51 N.Y.S.3d 330, 343
(N.Y. Sup. Ct. 2017) (dismissing libel suit arising from “tweets” by President
Trump and his Campaign that “could be found to convey facts” but dismissal
was “consistent with . . . the spirit of the First Amendment”).

3See Travel Blue Ltd. v. Travelpro Int’l, Inc., 2014 WL 12461373, at *2 (S.D. Fla. Mar.
12, 2014) (quoting BMC Indus., Inc. v. Barth Indus., Inc., 160 F.3d 1322, 1337 (11th
Cir. 1998) (disregarding plaintiffs’ characterization of integral documents on
motion to dismiss because “[t]he Eleventh Circuit adheres to the time-tested
adage: ‘if it walks like a duck, quacks like a duck, and looks like a duck, then it’s
a duck.’”).


                                           2
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 3 of 17




      The Campaign’s response, Doc. 18 (“Response” or “Resp.”), tries to

persuade the Court by extracting the Statement from the rest of the Op-Ed,

suggesting it must be considered without context, and then ignoring or

misrepresenting the full Op-Ed. This sleight-of-hand is not the law. Ultimately,

the Response admits what it must: the “heart” of its claim is that it disagrees with

Mr. Noble’s conclusion about the Campaign’s intentions with Russia, a

conclusion that is based on unchallenged facts fully disclosed in the Op-Ed.

Under New York, Georgia and federal law, this admission is fatal. This overt

attempt to chill critical political speech must be dismissed.

II.   The Op-Ed Speaks for Itself.

      A first principle of defamation law is to examine a news article in its

entirety, as understood by the average reader, to determine a statement’s

meaning.4 Equally unassailable is that political speech criticizing government

officials and candidates for office is entitled to the highest protection available




4 E.g., Egiazaryan v. Zalmayev, 880 F. Supp. 2d 494, 504-05 (S.D.N.Y. 2012) (New
York law); Webster v. Wilkins, 217 Ga. App. 194, 195 (1994) (Georgia). Cf. Keller v.
Miami Herald Pub. Co., 778 F.2d 711, 716 (11th Cir. 1985) (a “strictly literal
interpretation ignores … how cartoons are traditionally understood by those
who view them: ‘[Such an] interpretation does not construe [the cartoon] as the
common mind would understand [it] but is tortured and extreme.’” (cit.
omitted)).


                                          3
          Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 4 of 17




under the First Amendment.5 The Response, however, tries to re-write the Op-

Ed and denude it of its political context.

        First, the Campaign completely sidesteps the social context of the Op-Ed

and its publication just after the President’s ABC interview in the midst of a

heated debate over the Campaign’s conduct and its implications for the 2020

election. The Campaign’s silence on this point underscores its importance: as the

FEC’s former general counsel, and someone openly critical of the Campaign,

Mr. Noble’s commentary would be interpreted by any reasonable reader as an

opinion, with a point-of-view informed by his experience at the FEC.

        Next, the Response misrepresents the Op-Ed’s substance. For example, the

Response claims the Op-Ed offers “[n]o facts, reasoning or quotes” to support the

Statement, yet the supporting facts are explicitly listed under the heading of

“Trump Campaign keeps its options open” (the “Heading”). (Compare Doc. 16-2

with Resp., 3 & 16 n.3.) The Campaign’s baseless allegations about what the Op-

Ed supposedly says, which are false on their face when compared to the actual

text of the Op-Ed, are entitled to no deference. CNN directs the Court to the Op-

Ed itself for Mr. Noble’s unabridged summary of these activities, none of which

are disputed.

5   Doc. 16-1, “CNN Br.,” at 11-13 and 19-21.


                                             4
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 5 of 17




      The Campaign also pretends there is “nothing whatsoever” to signal to

readers that the Statement is Mr. Noble’s opinion. (Resp., 13-14, 16-17 & 19.) The

Op-Ed, however, is replete with unmistakable “qualifiers.” The Op-Ed’s banner

(“Opinion Political Op-Eds Social Commentary”), its placement on CNN’s

opinion section, the editor’s note labeling the piece as opinion, and its colorful

and figurative language, analogies, and argumentative structure, are obvious

indicators the Op-Ed presents opinion. Indeed, the Op-Ed telegraphs the

Statement is opinion early-on by arguing the Campaign’s actions are a “clear

warning” that “it has not ruled out” foreign help, then stating (after the Heading)

these actions “suggested it was keeping open [that] option” and the President’s

ABC interview “should dispel any lingering doubts” about the Campaign’s

intent. The Statement is part-and-parcel of these (unchallenged) statements.

      Finally, the Campaign insists the President did not say he would accept

information from Russia in the ABC interview,6 but instead his comments were




6The authenticity of Exhibit A and the URL provided therein are unchallenged
and can be considered. See Hoffman-Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th Cir.
2002); Knievel v. ESPN, 393 F.3d 1068, 1076-77 (9th Cir. 2005). While the
Campaign claims the interview is unreviewable “hearsay”, Resp. at 17, it is not,
as the interview is only being considered to show the President’s statements and
not for the truth of the matter asserted. FED. R. EVID. 801(c) (defining “hearsay”).


                                          5
         Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 6 of 17




limited to Norway or a NATO ally. (Resp., 17, 18 & 21.) But, there is no dispute

about what was actually said:

       STEPHANOPOULOS: This time around, if foreigners, if Russia, if
       China, if someone else offers you information on opponents, should
       they accept it or should they call the FBI?

       TRUMP: I think maybe you do both. I think you might want to listen.
       I don’t—there’s nothing wrong with listening. If somebody called
       from a country, Norway, “We have information on your opponent.”
       Oh, I think I’d want to hear it.

Web Page, embedded video at 00:35 (emphasis supplied).

III.    New York Law Applies, But Georgia Law Also Requires Dismissal.

        A.    New York Law Applies.

        While the Complaint must be dismissed under New York, Georgia or

federal law, and CNN cites to all three below, New York law governs this action.

        Contrary to the Campaign’s argument, Georgia law does not apply due to

CNN’s presence in Atlanta. Under the most-significant-relation test, the

applicable state law “will usually be the state where the [plaintiff] . . . had its

principal place of business”, as that is where the plaintiff’s “reputation will

usually be most grievously affected.” RES. (2D) OF CONFLICTS § 150(3) & cmt. f.

As explained in the Restatement’s comments, the preference for the plaintiff’s

domicile already advances the “values of certainty, predictability and uniformity

of result and of ease in the determination and application of the applicable law


                                           6
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 7 of 17




(see § 6).” Id., cmt. b. Departure from the Restatement’s usual rule is appropriate

only if the Campaign demonstrates its reputation was injured more in Georgia

than in New York. See id., cmt. f.7 The Campaign, however, does not argue this

point at all. Thus, if the Restatement test is used, New York law applies.

      In preparing this reply, counsel for CNN identified an error in its initial

analysis of Adventure Outdoors, Inc. v. Bloomberg, 519 F. Supp. 2d 1258 (N.D. Ga.

2007). (CNN Br., 14.) In an unpublished ruling denying reconsideration, Judge

Forrester found Georgia would likely apply the common law rule of lex loci delicti

in cases of multistate defamation instead of the most-significant-relationship test.

Adventure Outdoors, Inc. v. Bloomberg, 2007 WL 9735875, at *3 (N.D. Ga. Dec. 18,

2007).8 CNN believes the lex loci delicti rule should be applied here for the reasons

set forth therein. But as in Adventure Outdoors, the result here does not change.



7The examples provided in the Restatement include: (a) the plaintiff is better
known in another state; (b) the defamatory matter relates to plaintiff’s activity in
another state; (c) the plaintiff suffered greater special damages in another state;
or (d) the “place of principal circulation of” the defamatory matter was in
another state. Id. cmt. f. None of these exceptions apply here.

8Notwithstanding this later ruling, subsequent cases have cited Judge Forrester’s
original published opinion applying the Restatement. Field Turf USA Inc. v.
TenCate Thiolon Middle East, LLC, 2011 WL 13234177, at *2 (N.D. Ga. Dec. 20,
2011) (Thrash, J.); Mar-Jac Poultry, Inc. v. Katz, 773 F. Supp. 2d 103, 112 (D.D.C.
2011).


                                          7
        Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 8 of 17




      In cases of multistate publication, “lex loci jurisdictions have shown

remarkable consistency . . . [and] look to the law of the jurisdiction where the

plaintiff suffered the greatest injury . . . [which] is usually” plaintiff’s domicile.

Hatfill v. Foster, 415 F. Supp. 2d 353, 364- 65 (S.D.N.Y. 2006), cited with approval in

Adventure Outdoors, 2007 WL 9735875, at *3 (rejecting the Restatement’s “policy

arguments” as “inapplicable” under lex loci delicti). See Gilmore v. Jones, 370 F.

Supp. 3d 630, 665 (W.D. Va. 2019); Ascend Health Corp v. Wells, 2013 WL 1010589,

*2 (E.D.N.C. Mar. 14, 2013) (addressing publication via Internet). Thus, for

substantially similar reasons, New York law applies under this test as well.

      B.     The Complaint Is Meritless Because The Statement Is Protected
             Opinion.

      The Campaign’s response repeatedly disregards the contextual analysis

required by New York (and Georgia) law.9 (CNN Br., 15-16.) In New York:

     [S]tatements must first be viewed in their context in order for courts
     to determine whether a reasonable person would view them as
     expressing or implying any facts. . . . Isolating challenged speech and
     first extracting its express and implied factual statements, without
     knowing the full context in which they were uttered, indeed may result

9To the extent the Campaign suggests Brewer v. Purvis, 816 F. Supp. 1560 (M.D.
Ga. 1993) and Eidson v. Berry, 202 Ga. App. 587 (1992), Resp. at 12, support
viewing the Statement in isolation, that is not Georgia law. See Gast v. Brittain,
277 Ga. 340, 341 (2003) (statement only actionable “if the opinion can reasonably
be interpreted, according to the context of the entire writing in which the opinion
appears, to state or imply defamatory facts . . . capable of being proved false”).


                                            8
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 9 of 17




     in identifying many more implied factual assertions than would a
     reasonable person encountering that expression in context.

Immuno AG v Moor-Jankowski, 77 N.Y.2d 235, 254-55 (1991) (emphasis added).

      Thus, it is the Campaign’s burden to show “in the context of the entire

communication [the Statement] is not protected opinion.” Celle v. Filipino Reporter

Enters., 209 F.3d 163, 178 (2d Cir. 2000). As the Campaign discards context

altogether, the Court should dismiss the Complaint for the reasons stated in

CNN’s opening brief and as set forth below. (CNN Br., 16-19.)

      Moreover, the Campaign does not challenge the accuracy of the facts

supporting the Statement in the Op-Ed, or the principle that opinions based on

disclosed facts are not actionable. Instead, it claims the facts do not support

Mr. Noble’s conclusion. (Resp., 16 n.6 & 17-18.) These admissions are fatal to the

Complaint.

      Contrary to the Response, the Statement is not a statement of fact

conveying the Campaign made an “actual assessment” to seek Russian

assistance. Instead, in context, the Statement is clearly a hypothesis based on

facts disclosed in the Op-Ed and is therefore absolutely protected opinion as it is

not verifiably false. See Levin v. McPhee, 119 F.3d 189, 197 (2d Cir. 1997) (New

York law). See also Koly v. Enney, 269 F. App’x 861, 865 (11th Cir. 2008) (district




                                          9
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 10 of 17




court abused its discretion denying Rule 11 sanctions in a libel action because,

inter alia, Georgia law “unquestionably excludes from defamation liability . . .

statements clearly recognizable as pure opinion because their factual premises

are revealed”); Partington v. Bugliosi, 56 F.3d 1147, 1154 (9th Cir. 1995) (First

Amendment protects author’s “personal perspective” about “a controversial

occurrence . . . Otherwise, there would be no room for expressions of opinion by

commentators . . . or others whose perspectives [are] of interest to the public.”).

      The Response’s assertion that the Campaign’s conduct is not the basis for

the Statement is directly contradicted by the article itself.10 The supporting

conduct is listed under the Heading shortly before the Statement, making it clear

to the reader that the Statement is based on those facts. (CNN Br., 6-7, Ex. A.) At

no point does the Op-Ed even raise the spectre that the Statement is based on

facts known by Mr. Noble but “unknown to those reading or hearing it . . . .” See

Steinhilber v. Alphonse, 68 N.Y.2d 283, 289 (1986).

      Next, the Campaign disagrees with the inference Mr. Noble draws,

insisting he could at most conclude the Campaign was open to foreign help, but


10The Response’s assertion that the Statement is a fact statement “offered in
support of some other opinion held by Mr. Noble” makes no sense. (Resp., 14-
15.) The Statement is the second-to-last sentence in the Op-Ed. It sums up all that
came before. The only “other opinion” it supports is the call for public action.


                                          10
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 11 of 17




not Russian help. (Resp., 17-18, claiming this is “the heart of why CNN’s

statement is defamatory”.) In other words, the Campaign disputes Mr. Noble’s

conclusion from the facts, and not the facts themselves. This admission

establishes the Statement is opinion absolutely protected by New York law,

Georgia law, and the First Amendment. Id. Accord Turner v. Wells, 879 F.3d 1254,

1264 (11th Cir. 2018) (“that another reader might come to a different conclusion

upon review of the facts . . . does not make Defendants’ assessment . . . anything

other than an opinion.”); Webster v. Wilkins, 217 Ga. App. 194, 195 (1995) (same).

      The context and tenor of the Op-Ed reinforces that the Statement is pure

opinion. Mann v. Abel, 10 N.Y.3d 271, 277 (2008) (“tenor of the column . . . clearly

signals the reader that the piece is likely to be opinion, not fact”). The Op-Ed

was published shortly after President Trump’s interview. It is presented as

commentary (and labeled as “Opinion”) by the FEC’s former general counsel.

See Brian v. Richardson, 87 N.Y.2d 46, 53 (1995) (op-ed format creates the

“common expectation” that the communication represents “the viewpoint of [its]

author[] and . . . contain[s] considerable hyperbole, speculation, diversified forms

of expression and opinion”).

      The Op-Ed’s structure, which lists the facts under the Heading before the

Statement and call for Congressional action, indelibly conveys the Op-Ed is an


                                         11
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 12 of 17




opinion piece. (CNN Br., 17-19). See, e.g., Immuno, 77 N.Y.2d at 255 (even if

statements “could be found to contain implied factual assertions,” viewed in

context “it would be plain to the reasonable reader” that defendant “was voicing

no more than a highly partisan point of view.”).11 Even if improperly viewed in

isolation, the Statement cannot be proven false, as it sets forth a subjective

prediction of the Campaign’s state of mind based on its conduct, which is

“hardly capable of being proven false . . . .” See Cummings v. City of N.Y., 2020

WL 882335 at *22 (S.D.N.Y. Feb. 24, 2020); Jacobus, 51 N.Y.S.3d at 343.12

      Finally, and completely unaddressed by the Response, the Op-Ed is

political commentary on conduct by a political campaign for the presidency. This

11 The Campaign’s reliance on Gross v. New York Times Co., 82 N.Y.2d 146 (1993) is
misplaced. Gross emphasized that the context in that case - investigative reports
- “encourag[ed] the reasonable reader to be less skeptical and more willing to
conclude that [they] stat[ed] or impl[ied] facts,” while a hypothesis based on
disclosed facts “is readily understood by the audience as conjecture.” Id. at
154, 156.

12 The Campaign’s plea that the Court disregard Cummings and distinguish Bruno
v. New York News, Inc., 456 N.Y.S.2d 837 (1982) has no foundation in law or fact.
(Resp., 16-17.) Consistent with Cummings, the Op-Ed is an “inherently subjective
evaluation [of the Campaign’s] state of mind.” 2020 WL 882335 at *22. In Bruno,
the defendant asserted a former director of the state lottery “contemplat[ed]
fiscal manipulation” of the lottery, which the court determined was protected
opinion. 456 N.Y.S.2d at 840 (“reporting [plaintiff] contemplated wrongful
activity is nothing more than ascribing improper motives to him”). Similarly, the
Op-Ed, based on revealed facts, only speculates that the Campaign may
“contemplate wrongful activity.”


                                         12
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 13 of 17




is core political speech that is entitled to the fullest “breathing space” under New

York Times v. Sullivan and the First Amendment. See Sullivan, 376 U.S. at 271-72.

Accord Ollman v. Evans, 750 F.2d 970, 991 (D.C. Cir. 1984) (en banc) (“contraction

of liberty’s ‘breathing space’ can only” inhibit public discussion); Adelson v.

Harris, 973 F. Supp. 2d 467, 489 (S.D.N.Y. 2013) (quoting 1 Sack on Defamation

§ 4:3:1 ) (“courts ‘shelter strong, even outrageous political speech,’” because “the

ordinary reader or listener will, in the context of political debate, assume that

vituperation is some form of political opinion neither demonstrably true nor

demonstrably false’”; collecting cases), aff’d 876 F.3d 413 (2d Cir. 2017). If the

Campaign disputes Mr. Noble’s opinion, it may broadcast its displeasure; it

cannot, however, sustain lawsuits that amount to punishing criticism of a

campaign for President of the United Sates.

      C.     The Complaint Does Not Plausibly Allege Actual Malice.

      While the Court need not reach this issue, this case also must be dismissed

for the separate and independent reason that the Campaign failed to sufficiently

allege actual malice.

      First, the Campaign’s argument that it disclaimed seeking Russian help is

of little moment. The Campaign’s conduct speaks louder than its words. At

most, these allegations merely contend CNN “fail[ed] to properly analyze certain



                                          13
          Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 14 of 17




information”—that is, they “attack the reliability of the [author’s] opinions . . . .”

See Turner, 879 F.3d at 1274 (original emphasis). Even if the Campaign believes

such statements should have been included, this does “not give rise to a

reasonable inference that [CNN] knowingly or with reckless disregard published

a false statement of fact” in light of the undisputed facts regarding its conduct.

See id.

          Second, the Op-Ed cites ample evidence supporting the Statement. The

Op-Ed includes eighteen hyperlinks to Mr. Noble’s factual sources, and none are

challenged as untrustworthy. The Campaign’s only challenge is that these

factual sources do not support and are “completely different” from the

conclusion drawn in the Statement. (Resp., 21.) Thus, again, the Campaign

challenges only the “reliability” of Mr. Noble’s interpretation of such sources, like

the President’s interview, which cannot establish actual malice.13 Turner, 879 F.3d

at 1274. See Edward Lewis Tobinick, MD v. Novella, 848 F.3d 935, 947 (11th Cir.

2017) (author’s “investigation, in which he looked to trustworthy sources,

demonstrate[d] lack of” actual malice).

13The Campaign’s insistence that the President only referred to Norway in his
interview is simply not true, as explained above. And Time, Inc. v. Pape, 401 U.S.
279, 290 (1971) is not distinguishable, as the Statement is a rational interpretation
of the President’s interview. Indeed, a business that publicly announces it is
“accepting” new customers can hardly say it is not “seeking” them by that act.


                                          14
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 15 of 17




      Finally, Palin v. New York Times Company, 940 F.3d 804 (2d Cir. 2019) is

simply not applicable here. This case involves an opinion with facts that were

fully disclosed and are incontrovertible. Palin, in contrast, addresses the

sufficiency of pleading “knowledge” of provably false facts. Id. at 814-15. Here,

the Complaint’s allegations are simply too scant to plausibly allege actual malice.

E.g., Lovingood v. Discovery Commc’ns, Inc., 800 F. App’x 840, 850 (11th Cir. 2020)

(“plaintiff must point to evidence that the defendant had real, subjective

suspicions about the veracity of the statement”); Dunn v. Air Line Pilots Ass’n, 193

F.3d 1185, 1198 n.17 (11th Cir. 1999) (author’s motives “play[] no role in

determining … ‘actual malice’”). See Biro v. Conde Nast, 807 F.3d 541, 544-46 (2d

Cir. 2015) (conclusory allegations of actual malice cannot survive dismissal), cited

with approval by Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016).

      In sum, the Complaint’s actual malice allegations not only lack sufficient

detail; they also fail because the Campaign cannot challenge the truth of any

supporting fact in the Op-Ed. Further pleading will not cure this defect.

                                  CONCLUSION

      Allowing this suit to proceed further in this election year will undoubtedly

chill other valuable political speech, and it should be dismissed with prejudice.

      Respectfully submitted this 20th day of July, 2020.



                                          15
Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 16 of 17




                            /s/ Eric P. Schroeder
                            BRYAN CAVE LEIGHTON PAISNER LLP
                            Eric P. Schroeder (Ga. Bar 629880)
                            Brian M. Underwood, Jr. (Ga. Bar 804091)
                            One Atlantic Center, 14th Floor
                            1201 West Peachtree Street, NW
                            Atlanta, Georgia 30309
                            Telephone: 404-572-6600
                            Facsimile: 404-572-6999
                            eric.schroeder@bclplaw.com
                            brian.underwood@bclplaw.com

                            Counsel for Defendants




                              16
       Case 1:20-cv-01045-MLB Document 27 Filed 07/20/20 Page 17 of 17




                  Local Rule 7.1(D) Certification of Compliance

      I hereby certify that the foregoing pleading has been prepared with Book

Antiqua font, 13 point, one of the font and point selections approved by the

Court in L.R. 5.1, N.D. Ga.

      This 20th day of July, 2020.

                                           /s/ Eric P. Schroeder
                                           Eric P. Schroeder
                                           Ga. Bar 629880


                           CERTIFICATE OF SERVICE

      I hereby certify that, on this date, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send email notification

of such filing to all counsel of record.

      This 20th day of July, 2020.


                                           /s/ Eric P. Schroeder
                                           Eric P. Schroeder
                                           Ga. Bar 629880




                                             17
